                                Case 3:19-cv-00758-RLB                                                  Document 1-1                               11/05/19 Page 1 of 5
East baton rouge parish C-676906
 Filed Oec 03, 2018 3:59 PM               22
   Deputy Clfrk of Court              '           ,
                 MAURICE C. PEARL                                                                  NUMBER: 6769D6                                DIV.: 22

                                                                                                   19ra JUDICIAL DISTRICT COURT
                 vs
                                                                                                   PARISH OP EAST BATON ROUGE
                 WALMART SUPERCENTER STORE
                 NO. 1266, located at 2171 Oneal Lane,
                 Baton Rouge, Louisiana; WALMART
                 STORES, INC.; WALMART, INC;
               . WALMART LOUISIANA, LLC;
                 AND ABC INSURANCE COMPANY                                                         STATE OF LOUISIANA

                 *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***

                 *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***

                 *** *** *** *** *** *** ***                       *** *** *** *** *** *** *** *** *** *** *** *** ***


                                                                                                                                                           \

                                                                PETITION FOR DAMAGES


                            The petition of MAURICE C. PEARL, a resident of the full and lawfUl age of


                majority and domiciled in the Parish of East Baton Rouge, State of Louisiana, who

                respectfully represents that:
                                                                                           1.

                            Made defendants herein are:


                (A)         WALMART SUPERCENTER STORE NO. 1266 located at 2171 Oneal
                            Lane, Baton Rouge, Louisiana, (hereinafter referred as WALMART STORE),
                            an entity doing business in Baton Rouge, East Baton Rouge Parish, Louisiana,
                            owned and operated by WALMART;


                (B)         WALMART, INC., a foreign corporation authorized to and doing business in the
                            State of Louisiana (hereinafter referred as WALMART), with it's agent for
                            service of process being C T Coiporation System, 3867 Plaza Tower Drive, Baton
                            Rouge, Louisiana, 70816, (and in the event that WALMART, INC, is not the
                            correct named entity which owns the Walmart Super Store # 1266
                            located at 2171 Oneal Lane, Baton Rouge, La., Petitioner also names
                            WALMART ASSOCIATES, INC., WALMART.COM USA, LLC,
                            WALMART.COM, WALMART STORES EAST, LP, WALMART
                            TRS,LLC; WALMART U.S., and the entities particularly listed hereinafter in
                        paragraphs 1 ( C) and 1 (D), and all referred to herein as WALMART); which
                        may be served through C T Corporation System, 3867 Plaza Tower Drive, Baton
                        Rouge, La. 70816;


               ( C)     WALMART STORES, INC., a foreign corporation authorized to and doing
                        business in the State of Louisiana (hereinafter referred as WALMART), with it's
                        agent for service of process being C T Corporations System, 3867 Plaza Tower
                        Drive,. Baton Rouge, Louisiana 70816;

               (D)      WALMART LOUISIANA, LLC, a foreign limited liability company authorized
                        and doing business in the State of Louisiana (hereinafter referred as WALMART),
                        with it's agent for service ofprocess being C T Corporation System, 3867 Plaza
                        Tower Drive, Baton Rouge, Louisiana 70816; and
               (* * *whereever WALMART is used, it may also me WAL-MART)

                       Maurice C. Pearl vs WALMART, et al, Number, 19"* JDC, Parish of EBR, State of LA
                        "                                                           Page 1                                                                     -




                                                                                    ?ispt-Mtitett-
                                  Certified True and
                                                                                                                                                 Qenomlod Dale:
                                    Correct Copy                                        East Baton Rouge Parish
                                                                                          Doputy Clsrit ot Court                               12/7/2018 1134 AM
                                 JertlD: 2018120700325

                                                                                                                                                                   EXHIBIT

                                Alteration end subsequent reefing or this certified copy may viable La. R.S. 14:132, 133. end/or RPC Rule 3.3(a)(3).

                                                                                                                                                                   &
                                                                                                                                                       |
                      Case 3:19-cv-00758-RLB                                                  Document 1-1                              11/05/19 Page 2 of 5

V




    -(E)          ABC INSURANCE COMPANY, a foreign insurance corporation authorized to
                  and doing business in the State of Louisiana, with it agent for service of process
         .        being the Secretary of State of the State of Louisiana, 8585 Archives Avenue,      .
                  Baton Rouge, Louisiana 70809.
                                                                               2.


    '             The above defendants are liable jointly, severally, and' solidarity unto

    petitioner, MAURICE C. PEARL, in the full and true sum of all damages, injuries and

        losses sustained and as are alleged herein and/or as may be proven at trial, together with

        legal inserest from the date ofjudicial demand, costs of these proceedings, and other


    general and equitable relief for the incident that occurred on December 1 1, 2017 at the

    Walmart Store Number 1266 located at 2171 Oneai Lane, Baton Rouge, Louisiana,


    which is owned and/or operated by. defendants, WALMART.


                                                                               3.

                 On December 1 1, 2017, Petitioner, MAURICE C. PEARL, entered the


    Walmart Super Center, Store Number 1266, located at 2 17 1 Oneal Lane, Baton Rouge,


    Louisiana, to purchase items. After being in the facility for several minutes, he began his

    exit of the store. As he started to walk towards the store exit, there was an ice machine in


    his pathway, which had a rug directly in front of it. As petitioner proceeded to pass

    across the rug directly in front of the ice machine, he suddenly and without warning,


    began to lose his balance tripping, and slipping, on the rug which was damp, ruched and


    buckled causing him to violently topple over forward and slam face down to the floor in

    front of the ice machine. He was seriously injured as a result of this incident.


                                                                              4.


                 Upon hitting the floor, face down, Mr. Pearl became disoriented and remained

    there for a moment or so before trying to recover himself and get up from the floor. He


    was assisted by two companions, who had accompanied him to the store and shopped

    with him. After the initial shock of the incident, petitioner became conscious of the fact

    that his chin was struck from the fall and his hand was very painful. As he was assisted in


    getting up, he further realized that this fall had impacted his entire body, and he needed to

    seek and secure medical attention. He further realized that his clothing was slightly
                Maurice C. Pearl vs WALMART, et al, Number, 19th JDC, Parish of EBR, State of LA
                                                                          Page 2




                                                                         "Hspf-MskU-
         f              Certified T rue and                                                                                           Gonoralcd Dale;
         afcf              Correct Copy                                      East Baton Rougo Pariah
                                                                                                                                    12/7/2018 11:34 AM
                                                                              Deputy Clerk of Court
         ^^^>/CertlD: 2018120700325
         V&.




                      AEeraiion end subsequent reeling at thb certified copy may violate La. R.S. 14:132. 133. and/ar RPC Rule 3.3(a)(3).
                       Case 3:19-cv-00758-RLB                                                   Document 1-1                                    11/05/19 Page 3 of 5

>




         soiled from the dampness on the floor and rug. There were no warnings signs or displays

         anywhere to warn the public, and petitioner, of the hazardous conditions existing.

                                                                                 5.

                 As a result of the above described incident, petitioner, MAURICE C. PEARL,


         suffered serious and painful personal injuries exacerbating preexisting conditions which                                                        '

         added to and caused more pain and discomfort He has further suffered mental anguish
                                                                       1                                     '                                               •


         and distress, emotional trauma and shock, as well as physical injuries and losses, and has


         incurred medical expenses, past-present- and future.                                                                               -

                                                                                6.

                 As a result of the incident involving Maurice C. Pearl, the petitioner, has been


     unable to move around very well and do the things that he was accustomed to doing.

     Moreover, his employment and career opportunities have been stifled as a result of the

     injuries received and time loss as a result of this incident.


                                                                               7.

                 At all times pertinent hereto, WALMART had actual and constructive knowledge


    and notice of the condition which caused the damages, prior to the occurrence.


                                                                               8.

                 At all times pertinent hereto, WALMART owned and operated Walmart

    Supercenter Store' Number 1266 located at 2171 Oneal Lane, Baton Rouge, Louisiana,

    and said store was under their care, custody and control. As such, WALMART was


    responsible for the maintenance, upkeep, condition, and safety of the store which is the

    site ofthe subject incident, but foiled to exercise reasonable care.


                                                                              9.

              The petitioner contends that the negligence of the defendants was the

    proximate cause of the incident which caused personal injury to the petitioner.


                                                                             10.


              The petitioner frirther contends that the negligence of the defendants

    caused the incident, and that among the negligence of WALMART were:

             Maurice C. Pearl vs WALMART, et al, Number, 19* JDC, Parish of EBR, State ofLA
     '                                           Page 3




                                                                           %ptjWhtW-
                       Certified True and
                                                                                                                                     Gonomtod Oslo:
         m
         •\«.V
                         Correct Copy                                        End Baton Rous0 Parish
                                                                               Deputy Ctoik of Court                               12/7/2018 tt :34 AM
                      JertID: 201812070032S




                     Alteration and subsequent tootling of litis certified copy nay violate La. R.S. 14:132, 1% and/or RPC Rule 3.3(0X3).
                     Case 3:19-cv-00758-RLB                                                   Document 1-1                                 11/05/19 Page 4 of 5

    V




         1.     Allowing a negligent condition to exist in the area in which the public traversed;
c        2.     Failing to warn customers of a dangerous and hazardous condition existing;
         3.     Failing to exercise reasonable care on the premises;
         4.     Failing to keep passageways clear of dangerous and hazardous items, obstacles and
                conditions;               •
         5.     Failure to exercise reasonable care commensurate with the circumstances;
         6.     Creating an unreasonably dangerous condition on the premises;
         7.     Failing to maintain the.premises in a reasonably safe condition; and
         8.     Other acts of negligence to be proven at the trial in this matter.


                                                                              11.


                The petitioner further contends that the defendants, Walmart Store Number 1266

        located at 2 17 1 Oneal Lane, Baton Rouge, Louisiana and WALMART were negligent in

        allowing these dangerous and hazardous conditions to exist in an area where the public


        travels without providing any warning to the public.


                                                                              12.

                As a result of petitioner's fall and the injuries sustained by plaintiff, he seeks •

        damages for the following:                                                                         '

        A.     Exacerbation to preexisting conditions;
        B.     Injuries to his person, emotions, and mental state;
        C.     Past, present and future pain and suffering;
        D.     Past, present and future mental anguish, worry, anxiety and distress;
        B.     Past, present and future medical expenses;
        F.     Past, Present and future loss of wages;
        G.     Disability and impairment of earning capacity, past, present and future; and
        H.     Loss of Enjoyment of life.                                                                                                    .
                                                                             13.

               Petitioner is insured, believes, and therefore alleges that at the time of die accident


        the defendant, ABC INSURANCE COMPANY, had issued a liability insurance policy


        unto WALMART that was in full force and effect at the time of the accident, and which

        insurance provides coverage for the'injuries and damages alleged herein and inures to the

        benefit of Petitioner.
                                                                            14.

               In the alternative, Petitioner is informed, believes and therefore alleges that at the

        time of this accident, WALMART, maintained a self insured liability insurance policy

        and under the laws of the State of Louisiana, the said self-insured policy provides


        coverage for the injuries and damages alleged herein and inures to the benefit of Plaintiff.

              Maurice C. Pearl vs WALMART, ct al, Number, 19* JDC, Parish of EBR, State of LA
                                                                         Page 4




                      Certified True and
                                                                                                                                     Gonetated Data:
                          Correct Copy                                      East Baton Rouge Parish
                                                                              Deputy Clerk oI Court                                12/7/2018 11:34 AM
                     lertID: 201812070032S




                    Alteration and subsequent rs-filing of this certified copy may violate La. R.S. 14:132, 133. and/or RPC Rule 33(aX31
                 Case 3:19-cv-00758-RLB                                                  Document 1-1                               11/05/19 Page 5 of 5




        "   WHEREFORE, Petitioner prays:

I.          Defendants be served with a copy of this petition and citation, and that after all
            legal delays and due proceedings had,


n.          There is judgment in favor of the Petitioner, Maurice C. Pearl, and against
            Defendants, WALMART (as described and identified herein above in paragraph 1)
            and ABC INSURANCE COMPANY, jointly, severally, and in solido for damages
            in an amount that will fully and adequately satisfy the demands ofjustice and
            equity, together with legal interest thereon from date ofjudicial demand until paid,
 •          and for all costs of this proceedings.


                                                                     Respectfully Submitted By:




                                                                     Maurice C. Pearl in Proper Person
                                                                     6328 Stoneview Avenue
                                                                     Baker, Louisiana 70714
                                                                     (225) 361-0808


                                                                     Respectfully Submitted By:
                                  r                                 dbaw Offices of Etta Kay Hearn & Associates



                                                                     Etta Kay Heam, LS^jtN 06716
                                                                     1028 Swan Street (70807)
                                                                    Post Office Box 74939
                                                                    Baton Rouge, Louisiana 70874
                                                                    (225) 774-7300 Telephone
                                                                    (225) 774-7303 Fascimile

Please Serve Defendant:


WALMART, INC.
C/O Agent for Service of Process
C T Corporation System
3867 Plaza Tower Drive
Baton Rouge, Louisiana 70816




         Maurice C. Pearl vs WALMART, et al, Number, 19" JDC, Parish of EBR, State of LA
                                                                     Page 5




                                                                    WpcM&tJt-
                     Certified Truo and                                                                                          Geno rated Onto:
     [awF $^*)s]§]     Correct Copy                                     East Baton Rouse Perlslt
                                                                          Deputy Cleric of Court                               12/7/2010 11:34 AM
     \^^^^CertlD: 2018120700325


                Alteration and subsooucnt ro-SEno of Bfi* certified oopy may violate la. R.S. *4:132, 133. and/or RPC Rulo 3.3(e)(3).
